743 N.W.2d 896 (2008)
June UMBARGER, Personal Representative of the Estate of Orpha Tower, Deceased, Plaintiff-Appellant,
v.
HAYES GREEN BEACH MEMORIAL HOSPITAL CORPORATION, Defendant-Appellee.
Docket No. 134011. COA No. 264699.
Supreme Court of Michigan.
February 1, 2008.
On order of the Court and on the court's own motion, we VACATE our order dated December 14, 2007. By order of September 24, 2007, the application for leave to appeal the March 1, 2007 judgment of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879). The case having been decided on. November 28, 2007, 480 Mich. 948, 741 N.W.2d 300 (2007), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals because the plaintiff falls within the class of plaintiffs entitled to relief identified in our order in Mullins, supra. We REMAND this case to the. Eaton. Circuit Court for entry of an order denying the defendant's motion for summary disposition and for further proceedings not inconsistent with this order and the order in Mullins. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.